Citation Nr: 1709852	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  02-09 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for labyrinthitis.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to February 11, 2011.


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1952 to August 1953.  The RO has determined the Veteran to be incompetent for VA benefits purposes.  His wife is his appointed VA fiduciary.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from February 2002 and May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In the February 2002 decision, the RO denied service connection for labyrinthitis and vertigo.  In a May 2014 decision, the RO granted entitlement to TDIU and assigned and effective date of February 11, 2011.  

In a June 2006 decision, the Board denied the Veteran's claims for service connection.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2007 Order, the Court vacated and remanded the Board's June 2006 decision and implemented the provisions of a November 2007 Joint Motion for Remand (Joint Motion).

In December 2009, February 2012, and April 2012, the Board remanded the service connection issues to the AOJ for additional evidentiary development to ensure compliance with the November 2007 Joint Motion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current labyrinthitis and vertigo disorders did not have its onset during service and are not otherwise related to service; there is not competent evidence to support a claim of secondary service connection.

2.  From May 14, 2001, the Veteran's service-connected disabilities combine to render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for labyrinthitis are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for a vertigo disorder are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for entitlement to a TDIU are met for the time period beginning on May 14, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2014) have been met.  By correspondence dated in September 2005, March 2010, and March 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, private treatment records, and VA treatment records.  

The Veteran underwent VA examinations in June 1999 and April 2010.  The examinations include objective findings necessary for rating purposes.  Additional examination is not needed.

The Board finds there has been substantial compliance with the prior remands, and adjudication of the Veteran's claims may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As directed by the prior remand, the Veteran was provided notice regarding secondary service connection and the RO adjudicated this aspect of the appeal

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II.  Service Connection

Rules and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Factual Background

The Veteran asserts he has labyrinthitis and vertigo as a result of an automobile accident in service.  The Veteran reported that there are no records of the auto accident as his father passed away and he was released from active duty due to hardship the next day.  

Service treatment records, including April 1952, August 1953, and October 1958 examination reports and medical history reports, are negative for complaints of dizziness.  

An October 1997 private treatment note included a diagnosis of vertigo. 

During a June 1999 VA general medical examination, the Veteran reported episodes of vertigo, dizziness, and labyrinthitis.  The diagnoses included labyrinthitis and vertigo. 

In a November 2003 letter, the Veteran's representative indicated that private treatment records from Dr. C. were no longer available as Dr. C. had retired and the records were unavailable.  

A November 2003 private treatment record included a diagnosis of vertigo. 

In an undated VA examination for housebound status or permanent need of regular aid and attendance received in January 2008, the Veteran complained of dizziness.  The examiner noted the Veteran has intermittent vertigo.  The diagnosis included vertigo. 

During an April 2010 VA examination, the Veteran reported a history of episodic positional vertigo for many years.  He stated he had one fall episode a few years ago.  The examiner noted a history of diabetes and high blood pressure.  After a physical examination, the examiner noted visual and positional tests are normal.  There was also a normal response to bithermal caloric stimulation.  There was a normal study of the peripheral and central vestibular systems. 

In an April 2010 examination, the examiner noted the Veteran complained of occasional dizziness.  Physical examination showed no active ear disease.  The diagnoses were hearing loss in the right and left ears.  The examiner noted that dizziness is not ear related since videonystamography (VNG) was reported as normal study of peripheral and central vestibular systems. 

In a February 2011 VA primary care note, the examiner noted no complaints of vertigo. 

In an April 2012 statement, the Veteran's wife asserted that the Veteran's labyrinthitis and vertigo are secondary conditions of his service-connected bilateral hearing loss and bilateral tinnitus.  

In February and June 2014 private treatment notes, the Veteran denied dizziness.

Analysis

The first objective evidence of a diagnosis of a labyrinthitis or vertigo disorder was in October 1997; more than 40 years after his military service.  It must be concluded based on the evidence that the Veteran's labyrinthitis and vertigo disorders did not become manifest to a compensable degree within a year after his discharge from service.  38 C.F.R. §§ 3.307, 3.309; see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  There is no competent evidence that links a current labyrinthitis and vertigo disorders to service, to include a head injury incurred therein, or service-connected disability, to include hearing loss and tinnitus.

In addition, there is no competent medical evidence that otherwise establishes a causal connection between the Veteran's labyrinthitis and vertigo disorders and his military service.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  This evidentiary deficiency concerning the nexus element is determinative.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ('A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.').

The Board acknowledges that service connection may also be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  The Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ('Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence.'; see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to 'all pertinent medical and lay evidence').  A lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.

In this case, however, although the Veteran now contends that he has had vertigo problems since his head injury in service, the medical evidence of record indicated that the Veteran's denied dizziness at the time of his separation from service.  The service treatment records were silent for any treatment for or recurrence of a vertigo disorder or head injury.  As such, the Veteran's current statements as to his continuity of symptomatology contradict both the contemporaneous medical and lay evidence of record.

Although the Veteran is competent to report his subjective symptoms, such as dizziness, he is not competent to report that he has a current labyrinthitis or vertigo disorder due to service.  The diagnosis of, and the determination of the etiology of, inner ear disabilities are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  Neither the Veteran, nor his wife, has been shown to have the requisite medical knowledge or expertise.  Here, the VA examiners have opined that the Veteran does not have a current labyrinthitis or vertigo disorder due to service.

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for labyrinthitis and vertigo disorders because the most persuasive and probative evidence of record is against a finding of continuity of symptoms since service and against a finding that there is a nexus between a current disability and an event, injury, or disease occurring in service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Because the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt provision does not apply.  Therefore, the Board concludes that service connection for labyrinthitis and vertigo disorders are not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

As noted in the prior remand, the Veteran's spouse raised the issue of secondary service connection.  The Board remanded for VCAA notice and adjudication of this aspect of this appeal, but did not direct an opinion be provided.  The requested development was completed.  The Veteran, himself, has not asserted this theory of causation.  There is no competent evidence to support secondary service connection.  The Board has reviewed the medical examinations of record and other treatment records of file and finds that there is no competent indication of such link.  On this basis, the Board finds that additional development of this aspect of this claim is not necessary, to include obtaining an opinion.  See 38 C.F.R. § 3.310.  Without competent evidence of a nexus between the service-connected disability and these additional disability, the secondary service connection claim must be denied.


III.  Entitlement to a TDIU prior to February 11, 2011

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.

'Substantially gainful' employment is employment that is 'ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.'  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358 ('The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment.').

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation because of service-connected disabilities.  See §§ 38 C.F.R. 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.

A TDIU claim presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16, 4.19.

Finally, the Court has held that a request for a TDIU, whether raised expressly by a veteran or reasonably raised by the record, is not a separate claim for benefits.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Instead, it involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or as part of a claim for increased compensation.  See id. (adding that the distinction is important for purposes of assigning an effective date for an award of compensation).  When entitlement to a TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it may be considered part of the claim for benefits of the underlying disability.  See id. at 454; see also Mayhue v. Shinseki, 24 Vet. App. 273, 281-82 (2011).
 
Analysis

As an initial matter, although the Veteran did not file a formal application for a TDIU until February 2011, the Board notes the Veteran raised the issue of unemployability within a year of the RO's August 2010 grant of service connection for a back disability, hearing loss of the right and left ears, and tinnitus, it is appropriate to consider evidence of unemployability as far back as the date of the Veteran's underlying initial claims for service connection.  See id.; Mayhue, 24 Vet. App. at 281-82.

In this case, the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), since May 14, 2001.  There were no service-connected disability prior to this date.  That is the effective date assigned in the August 2010 grant of service connection for the Veteran's back disability (rated 60 percent disabling), left ear hearing loss (rated 10 percent disabling), tinnitus (rated 10 percent disabling), and right ear hearing loss (rated noncompensable). 

An undated occupational assessment indicated the Veteran has physical limitations in all areas especially his back, legs, or fingers.  He had tremors in his hand which makes dressing difficult.  He needs to be pulled by grasping the door or large furniture.  The examiner indicated he cannot dress completely as he cannot put on his sock or shoes.  All his movements are slow and with severe pain involved.   

In an undated VA examination for housebound status or permanent need of regular aid and attendance received in January 2008, the examiner noted that propulsion is obtained by pushing his body with both hands and arms.  To sit, the examiner noted he has to hold himself too.  He loses balance frequently.  The examiner indicated that his spine was rigid and tender and he is unable to walk without assistance of another person.  The examiner stated that the Veteran is physically limited to performing multiple tasks.  He cannot stay sitting, standing, or lying down for prolonged time.   

In a July 2011 VA examination report, the examiner determined the Veteran is unemployable due to his service-connected lumbar spine disorder as he has significant limitation of motion and continuous pain that interferes with the performance of any job, either an active or a sedentary one.  He is not able to find, follow, and maintain a financially gainful occupation. 

Based on the evidence of record, and resolving doubt in the Veteran's favor, the Board finds that he was precluded from obtaining or engaging in substantially gainful employment due to his service-connected disabilities as of May 14, 2001, the date he filed the claims for service connection.  The Board finds that the evidence indicates the Veteran is unemployable due to his service-connected disabilities as of May 14, 2001.  The July 2011 VA examination report considered pertinent medical evidence of record, as well as the Veteran's statements, and physical examination of the Veteran.  The opinion is well supported by the evidence and contains a sound rationale.

The Board recognizes that the Veteran has stated that he has not had substantial employment since January 1999 due to the service-connected disabilities.  However, as the earliest date of claim for a TDIU is May 14, 2001, to include as having arisen from the initial claims for service connection for spine and hearing loss disabilities, the Board finds that May 14, 2001is the earliest available effective date for a TDIU.  38 C.F.R. § 3.400(o)(2).  Entitlement to TDIU prior to May 14, 2001 is denied.


ORDER

Entitlement to service connection for labyrinthitis is denied.

Entitlement to service connection for vertigo is denied.

A total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is granted from May 14, 2001 subject to the laws and regulations governing the payment of VA benefits.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


